391 U.S. 53 (1968)
INTERSTATE CIRCUIT, INC., ET AL.
v.
CITY OF DALLAS.
No. 42.
Supreme Court of United States.
Decided May 6, 1968.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Grover Hartt, Jr., and Edwin Tobolowsky for petitioners in No. 42.
N. Alex Bickley and Ted P. MacMaster for petitioner in No. 44 and for respondent in No. 42.
PER CURIAM.
The petitions for writs of certiorari are granted. The judgment is vacated and the cases are remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in light of the opinion of this Court in Interstate Circuit, Inc. v. City of Dallas, 390 U.S. 676, decided April 22, 1968.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS would grant certiorari and reverse the judgment of the Court of Appeals for the reasons stated in the dissenting opinion of MR. JUSTICE DOUGLAS in Ginsberg v. New York, 390 U.S. 629, 650, decided April 22, 1968.
NOTES
[*]  Together with No. 44, City of Dallas v. Interstate Circuit, Inc., et al., also on petition for writ of certiorari to the same court.